Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 199(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a jet device, and Species I, embodiments of Figure 2, in the reply filed on September 21st, 2020 is acknowledged. Accordingly, claims 1 and 3 are examined on the merits as elected.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 23rd, 2019, January 31st, 2019, and October 10th, 2019 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over BAE Systems PLC (EP2502729A1), hereinafter BAE.
Regarding claim 1, BAE teaches (Fig. 4) a jet device (100), comprising: a first conduit comprising an inlet for accepting a cooling gas (122A); and an aperture (120A) connected to a nozzle (108) for dispensing a cooling gas; a second conduit comprising an inlet for accepting a cooling gas (122B); and an 
Regarding claim 3, BAE further teaches any one or more of the conduits comprises: a plurality of nozzles; and a plurality of channels, pipes, tubes or lines within each conduit, each one of the channels, pipes, tubes or lines separately attached to a single nozzle of the plurality of nozzles ([0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        February 11th, 2020

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761